 

Exhibit 10.29

 

ROCKY BRANDS, INC.

 

EMPLOYMENT AGREEMENT

 

This Agreement is made effective as of the 2nd day of January, 2014 by and
between JASON BROOKS and ROCKY BRANDS, INC., an Ohio corporation with its
principal office at 39 East Canal Street, Nelsonville, Ohio 45764.

 

Recitals

 

A.          Rocky Brands, Inc. and its subsidiaries (collectively, the
“Company”) are engaged in the business of designing, manufacturing and marketing
high quality men’s and women’s footwear, apparel, and accessories and, in
connection with its business, the Company develops and uses valuable technical
and nontechnical trade secrets and other confidential information which it
desires to protect.

 

B.          You are currently employed as an executive officer of the Company
and/or one or more of its subsidiaries.

 

C.          The Company considers your continued services to be in the best
interest of the Company and desires, through this Agreement, to assure your
continued services on behalf of the Company on an objective and impartial basis
and without distraction or conflict of interest in the event of an attempt to
obtain control of the Company.

 

D.          You are willing to remain in the employ of the Company on the terms
set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Consideration. As consideration for you entering into this
Agreement and your willingness to remain bound by its terms, the Company shall
employ you, provide you access to certain Confidential Information as defined in
this Agreement, and provide you other valuable consideration as specified in
this Agreement, including the compensation and benefits as set forth in Sections
3 and 4, respectively, of this Agreement.

 

2.           Employment.

 

(a)    Position. You will be employed as the President, Rocky Brands Wholesale
LLC, reporting to the Chief Executive Officer of the Company. You shall perform
the duties, undertake the responsibilities and exercise the authority
customarily performed, undertaken and exercised by persons employed in similar
executive capacities. If elected to other offices of the Company, you will also
serve in such capacities.

 

 

 

 

(b)    Restricted Employment. While employed by the Company, you shall devote
your full business time and attention and your best efforts to the business of
the Company and exercise the highest degree of loyalty and care with respect to
the affairs of the Company, discharging your duties competently, diligently and
effectively. You will not engage in any outside employment or consulting work
without first securing the approval of the Company’s Board of Directors. The
foregoing shall not preclude you from serving on civic or charitable boards or
committees or managing personal investments, so long as such activities do not
interfere with the performance of your responsibilities hereunder or violate the
other provisions of this Agreement. You shall not serve on the board of any
for-profit corporation or entity without the prior consent of the Company’s
Board of Directors. You further agree to comply fully with all policies and
practices of the Company as are from time to time in effect.

 

3.           Compensation.

 

(a)          Your compensation will be at an annual base rate of $219,000 as of
January 1, 2014 (“Basic Salary”), payable in accordance with the normal payroll
practices of the Company. Your Basic Salary may be increased from time to time
by the Board of Directors of the Company. Your Basic Salary may also be
decreased from time to time by the Board of Directors by up to 20% of your Basic
Salary in effect at that time, but only if the salaries of all other executive
officers of the Company with similar agreements have similar decreases of their
base salaries in effect at the time.

 

(b)         You will be eligible to participate in annual incentive or bonus
programs and to receive restricted stock and stock option awards with respect to
the common stock of the Company as shall be determined by the Board of Directors
of the Company in its discretion and pursuant to the terms of plans adopted by
the Board of Directors of the Company from time to time.

 

(c)          Subject to applicable Company policies, you will be reimbursed for
necessary and reasonable business expenses incurred in connection with the
performance of your duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company.

 

4.           Fringe Benefits. You will be entitled to receive employee benefits
and participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other management employees in like
positions. This includes a 401(k) and profit sharing plan.

 

5.           Confidential Information.

 

(a)          As used throughout this Agreement, the term “Confidential
Information” means any information you acquire during employment by the Company
(including information you conceive, discover or develop) which is not readily
available to the general public and which relates to the business, including
research and development projects, of the Company, its subsidiaries or its
affiliated companies.

 

- 2 -

 

 

(b)         Confidential Information includes, without limitation, information
of a technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company's contracts with its customers and suppliers, and the Company's costs
and prices), personnel information (such as the identities, duties, customer
contacts, skills, and personnel data of the Company's employees) and other
financial information relating to the Company and its customers (including
credit terms, methods of conducting business, computer systems, computer
software, and strategic marketing, sales or other business plans). Confidential
Information may or may not be patentable.

 

(c)          Confidential Information does not include information which you
learned prior to employment with the Company from sources other than the
Company, information you develop after employment from sources other than the
Company's Confidential Information or information which is readily available to
persons with equivalent skills, training and experience in the same fields or
fields of endeavor as you. You must presume that all information that is
disclosed or made accessible to you during employment by the Company is
Confidential Information if you have a reasonable basis to believe the
information is Confidential Information or if you have notice that the Company
treats the information as Confidential Information.

 

(d)         Except in conducting the Company's business, you shall not at any
time, either during or following your employment with the Company, make use of,
or disclose to any other person or entity, any Confidential Information unless
(i) the specific information becomes public from a source other than you or
another person or entity that owes a duty of confidentiality to the Company, and
(ii) 12 months have passed since the specific information became public.
However, you may discuss Confidential Information with employees of the Company
when necessary to perform your duties to the Company. Notwithstanding the
foregoing, if you are ordered by a court of competent jurisdiction to disclose
Confidential Information, you will officially advise the Court that you are
under a duty of confidentiality to the Company hereunder, take reasonable steps
to delay disclosure until the Company may be heard by the Court, give the
Company prompt notice of such Court order, and if ordered to disclose such
Confidential Information you shall seek to do so under seal or in camera or in
such other manner as reasonably designed to restrict the public disclosure and
maintain the maximum confidentiality of such Confidential Information.

 

(e)          Upon termination of your employment with the Company for any
reason, or otherwise upon the demand of the Board of Directors of the Company,
you shall deliver to the Company all originals and copies of any notes,
documents, computer data (however stored including such data on your personal
digital assistant device or personal computer) and records of any kind that
reflect or relate to any Confidential Information. As used herein, the term
“notes” means written or printed words, symbols, pictures, numbers or formulae.

 

- 3 -

 

 

6.           Inventions.

 

(a)          As used throughout this Agreement, the term “Inventions” means any
inventions, improvements, designs, plans, discoveries or innovations of a
technical or business nature, whether patentable or not, relating in any way to
the Company's business or contemplated business if the Invention is conceived or
reduced to practice by you during your employment by the Company. Inventions
includes all data, records, physical embodiments and intellectual property
pertaining thereto. Inventions reduced to practice within one year following
termination of your employment with the Company shall be presumed to have been
conceived during your employment.

 

(b)         Inventions are the Company's exclusive property and shall be
promptly disclosed and assigned to the Company without additional compensation
of any kind. If requested by the Company, you, your heirs, your executors, your
administrators or legal representative will provide any information, documents,
testimony or other assistance needed for the Company to acquire, maintain,
perfect or exercise any form of legal protection that the Company desires in
connection with an Invention.

 

(c)          Upon termination of your employment with the Company for any
reason, or otherwise upon the demand of the Board of Directors of the Company,
you shall deliver to the Company all copies of and all notes with respect to all
documents or records of any kind that relate to any Inventions.

 

7.           Noncompetition and Nonsolicitation.

 

(a)          By entering into this Agreement, you acknowledge that Confidential
Information has been and will be developed and acquired by the Company by means
of substantial expense and effort, that the Confidential Information is a
valuable asset of the Company, that the disclosure of Confidential Information
to any of the Company's competitors would cause substantial and irreparable
injury to the Company and its business, and that any customers of the Company
developed by you or others during your employment are developed on behalf of the
Company. You further acknowledge that you have been provided with access to
Confidential Information, including Confidential Information concerning the
Company's customers, and its technical, manufacturing, sales, marketing,
logistical, financial, personnel and business plans, disclosure or misuse of
which would irreparably injure the Company.

 

(b)         In exchange for the consideration specified in Sections 1, 3 and 4
of this Agreement — the adequacy of which you expressly acknowledge — you agree
that during your employment by the Company and for a period of (1) 12 months
following the termination of your employment with the Company for any reason, in
the cases of Sections 7(b)(i)-(iii) below (the “Nonsolicitation Period”), and
(2) six months following the termination of your employment with the Company for
any reason, in the case of Section 7(b)(iv) below (the “Noncompetition Period”),
you shall not, whether directly or indirectly, alone or in conjunction with
another party, as an owner, shareholder, officer, employee, manager, consultant,
independent contractor, or otherwise:

 

- 4 -

 

 

(i)           Interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company with any person who is an employee, customer,
product or services supplier, independent contractor, or business agent or
partner of the Company;

 

(ii)          Contact any employee of the Company for the purpose of discussing
or suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business of recruiting employees, executives or officers;

 

(iii)         Recruit or hire, or attempt to recruit or hire, any person who is
an employee of the Company, or was an employee of the Company within the prior
six months, if such employee or former employee was primarily engaged in a
sales, marketing or customer relationship position with the Company or has (or
if a former employee had at the time of leaving the Company) a base annual
salary rate with the Company in excess of $75,000; or

 

(iv)        Engage as an individual, employee, consultant, officer, partner,
manager or otherwise in any of the same or substantially similar activities,
duties, or responsibilities in the line of business or relating to the line of
business that you had responsibility for while an employee of the Company, for
any other company that competes with such line of business of the Company,
including any of the companies listed on Exhibit A attached hereto or their
successors; provided, however, that your “beneficial ownership,” either
individually or as a member of a “group” as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of not more than two percent (2%) of the voting
stock of any publicly held corporation, shall not be a violation of this
Agreement.

 

8.           Termination of Employment.

 

(a)          Termination Upon Death or Disability. Your employment will
terminate automatically upon your death. The Company is entitled to terminate
your employment because of your disability upon 30 days’ written notice to you.
“Disability” will mean “total disability” as defined in the Company’s long term
disability plan at the time such notice is given, or if the Company does not
have such a policy at the time of determination then it will mean your inability
to perform your regular job responsibilities for more than 180 days in any one
year period. In the event of a termination under this Section 8(a), the Company
will pay you only the earned but unpaid portion of your Basic Salary through the
termination date.

 

Following a termination for Disability by the Company, if you desire to contest
such determination, your sole remedy will be to submit the Company’s
determination of Disability to arbitration in Nelsonville, Ohio before a single
arbitrator under the commercial arbitration rules of the American Arbitration
Association. If the arbitrator determines that the termination was other than
for Disability, the Company’s sole liability to you will be the amount that
would be payable to you under Section 8(d) of this Agreement for a termination
of your employment by the Company without Cause. Each party will bear his or its
own expenses of the arbitration.

 

- 5 -

 

 

(b)         Termination by Company for Cause.   The Company is entitled to
terminate your employment for “Cause” by giving you written notice of such
termination. As used in this Agreement, the term “Cause” shall mean that you
have committed or engaged in any one or more of the following:

 

(i)           Commission of an act of dishonesty involving the Company, its
business or property, including, but not limited to, misappropriation of funds
or any property of the Company;

 

(ii)          Engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;

 

(iii)         Willful and continued failure substantially to perform your duties
under this Agreement (other than as a result of physical or mental illness or
injury), after the Board of Directors of the Company delivers to you a written
demand for substantial performance that specifically identifies the manner in
which the Board believes that you have not substantially performed your duties;

 

(iv)         Illegal conduct or gross misconduct that is willful and results in
material and demonstrable damage to the business or reputation of the Company;

 

(v)          The clear violation of any of the material terms and conditions of
this Agreement or any other written agreement or agreements you may from time to
time have with the Company (following 30 days’ written notice from the Company
specifying the violation and your failure to cure such violation within such
30-day period);

 

(vi)         The clear violation of the Company's code of business conduct or
the clear violation of any other rules of behavior as may be provided in any
employee handbook which would be grounds for dismissal of any employee of the
Company; or

 

(vii)        Commission of a crime which is a felony, a misdemeanor involving an
act of moral turpitude, or a misdemeanor committed in connection with your
employment by the Company.

 

No act or failure to act shall be considered “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interests of the Company. Any act or failure
to act that is based upon authority given pursuant to a resolution duly adopted
by the Board of Directors, or the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.

 

In the event of a termination under this Section 8(b), the Company will pay you
only the earned but unpaid portion of your Basic Salary through the termination
date.

 

- 6 -

 

 

Following a termination for Cause by the Company, if you desire to contest such
determination, your sole remedy will be to submit the Company’s determination of
Cause to arbitration in Nelsonville, Ohio before a single arbitrator under the
commercial arbitration rules of the American Arbitration Association. If the
arbitrator determines that the termination was other than for Cause, the
Company’s sole liability to you will be the amount that would be payable to you
under Section 8(d) of this Agreement for a termination of your employment by the
Company without Cause. Each party will bear his or its own expenses of the
arbitration.

 

(c)          Termination by You.   If you choose to terminate your employment
with the Company for any reason, you must provide the Company with 60 days’
advance written notice and agree to continue working for the Company during the
60-day notice period; provided, however, that upon receipt of such notice of
termination the Company may restrict your access to the Company’s offices,
employees, customers, suppliers, properties, and Confidential Information during
the 60-day notice period or may agree with you that your termination date will
be prior to the end of the 60-day notice period. In the event of a termination
under this paragraph, the Company’s sole obligation hereunder will be to pay you
the earned but unpaid portion of your Basic Salary through the termination date
of your employment, which termination date will not be deemed to be earlier than
30 days after the date on which you provide the Company with your written notice
of termination.

 

(d)         Termination by Company Without Cause. The Company may terminate your
employment without Cause by giving you 30 days’ advance written notice of such
termination; provided, however, the Company may elect to restrict your access to
the Company’s offices, employees, customers, suppliers, properties, and
Confidential Information during the 30-day notice period. In the event of a
termination without Cause hereunder, the Company’s sole obligation shall be to
pay, maintain or reimburse you the items enumerated in (i) to (iii) below, which
obligation shall be effective only upon your prior execution and delivery to the
Company of a release (and the expiration of any period during which you could
lawfully revoke or rescind such release) of any and all claims by you against
the Company and its officers, directors, employees, subsidiaries and affiliates,
except for claims based on the Company’s failure to pay or provide to you the
items enumerated below:

 

(i) The Company will pay you the earned but unpaid portion of your Basic Salary
and any earned bonus for a bonus period that was completed prior to the date of
termination of your employment.

 

(ii) The Company will continue to pay you your Basic Salary for an additional
six months after the date of termination of your employment (the “Severance
Period”) minus (A) any deductions required by law for taxes or otherwise, and
(B) 50% of your Basic Salary if you become employed or self-employed during the
Severance Period. You agree to immediately inform the Company if you accept
employment or begin self-employment during the Severance Period so that the
Company can make the appropriate deductions. Any such payments will immediately
end if (A) you are in violation of any of your obligations under this Agreement,
including Sections 5, 6 and/or 7 hereof; or (B) the Company, after your
termination, learns of any facts about your job performance or conduct that
would have given the Company Cause, as defined in Section 8(b), to terminate
your employment;

 

- 7 -

 

 

(iii) The Company will pay you a Pro-Rated Bonus (as defined below) if you are
eligible under a bonus plan which is based on the financial performance of the
Company and which is in effect at the time of your termination but which
provides that you must be employed beyond the date of your termination to earn
the bonus. Such Pro-Rated Bonus, if any, will be paid at the same time and in
the same form that other similarly situated Company employees are paid under the
same bonus plan, except that your payment will be ratably reduced to reflect
that you did not remain employed during the entire bonus period. The “Pro-Rated
Bonus” means the bonus that would have been payable to you had you remained
employed by the Company throughout the bonus period and based on the actual
performance of the Company for the entire bonus period, pro-rated by multiplying
such amount by a fraction, the numerator of which is the number of days during
the bonus period which occurred prior to the date of your termination of
employment, and the denominator of which is the number of days in the bonus
period (e.g., 365 days for an annual bonus plan, 182.5 days for a semi-annual
bonus plan, etc.). The Pro-Rated Bonus will not include any amount for a bonus
plan, if any, that is based on individual performance criteria or financial
performance criteria other than the Company’s overall financial performance.

 

(e)          Suspension of Noncompetition Periods. The Nonsolicitation and
Noncompetition Periods described in Section 7 of this Agreement shall be
suspended while you engage in any activities in breach of this Agreement. In the
event that a court grants injunctive relief to the Company for your failure to
comply with Section 7, the Nonsolicitation and Noncompetition Periods shall
begin again on the date such injunctive relief is granted.

 

(f)          Waiver of Noncompetition Provision. In the event that the Company
terminates your employment in the manner described in Section 8(d), Termination
by Company Without Cause, at any time during the Noncompetition Period you may
make a written request to the Company’s Chief Executive Officer for a waiver of
the Noncompetition Period and the covenants contained in Section 7(b)(iv). Such
request will be given reasonable consideration and will be granted, in whole or
in part, or denied at the absolute discretion of the Company’s Board of
Directors. If a waiver is granted, as of the date of the waiver, payments of the
severance amounts provided in Section 8(d)(i)-(iii) will cease. Notwithstanding
the foregoing, the Nonsolicitation Period and the covenants contained in Section
7(b)(i)-(iii) will remain in full force and effect until expiration of the
Nonsolicitation Period.

 

(g)         No Limitation on Certain Obligations. Except as set forth in Section
8(f) above, nothing contained in this Section 8 shall be construed as limiting
your obligations under Sections 5, 6, or 7 of this Agreement concerning
Confidential Information, Inventions, or Noncompetition and Nonsolicitation.

 

- 8 -

 

 

(h)         Code Section 409A. You and the Company desire to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), in
accordance with the transition rules applicable under IRS Notice 2007-86 and
Final Regulations issued under Section 409A of the Code. Therefore,
notwithstanding any provision of this Agreement to the contrary, if the Company
determines that you are a “specified employee” as defined in Section 409A of the
Code or any guidance promulgated thereunder (“Code Section 409A”), you shall not
be entitled to any payments under Section 8 of this Agreement upon termination
of your employment with the Company for any reason that otherwise would cause
you to incur any additional tax or interest under Code Section 409A, until the
earlier of (i) the date which is six months after the date of such termination,
or (ii) the date of your death. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
you to incur any additional tax or interest under Code Section 409A, the Company
shall, after consulting with you and receiving your approval (which shall not be
unreasonably withheld), reform such provision in such a manner as shall not
cause you to incur any such tax or interest.

 

9.           Remedies; Venue; Process.

 

(a)         You hereby acknowledge and agree that the Confidential Information
disclosed to you prior to and during the term of this Agreement is of a special,
unique and extraordinary character, and that any breach of this Agreement will
cause the Company irreparable injury and damage, and consequently the Company
shall be entitled, in addition to all other legal and equitable remedies
available to it, to injunctive and any other equitable relief to prevent or
cease a breach of Sections 5, 6, or 7 of this Agreement without further proof of
harm and entitlement; that the terms of this Agreement, if enforced by the
Company, will not unduly impair your ability to earn a living or pursue your
vocation; and further, that the Company may cease paying any compensation and
benefits under Section 8 if you fail to comply with this Agreement, without
restricting the Company from other legal and equitable remedies. The parties
agree that the prevailing party in litigation concerning a breach of this
Agreement shall be entitled to all costs and expenses (including reasonable
legal fees and expenses) which it incurs in successfully enforcing this
Agreement and in prosecuting or defending any litigation (including appellate
proceedings) concerning a breach of this Agreement.

 

(b)         Except as otherwise specifically provided in of this Agreement, the
parties agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in the Court of Common Pleas of Athens
County, Ohio. Such jurisdiction and venue is exclusive, except that the Company
may bring suit in any jurisdiction and venue where jurisdiction and venue would
otherwise be proper if you may have breached Sections 5, 6, or 7 of this
Agreement. The parties further agree that the mailing by certified or registered
mail, return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by statute or rule of court.

 

10.         Exit Interview. Prior to termination of your employment with the
Company for any reason, you shall attend an exit interview if desired by the
Company and shall, in any event, inform the Company at the earliest possible
time of the identity of your future employer and of the nature of your future
employment.

 

- 9 -

 

 

11.         No Waiver. Any failure by the Company to enforce any provision of
this Agreement shall not in any way affect the Company's right to enforce such
provision or any other provision at a later time.

 

12.         Saving. If any provision of this Agreement is later found to be
completely or partially unenforceable, the remaining part of that provision of
any other provision of this Agreement shall still be valid and shall not in any
way be affected by the finding. Moreover, if any provision is for any reason
held to be unreasonably broad as to time, duration, geographical scope, activity
or subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.

 

13.         No Limitation. You acknowledge that your employment by the Company
may be terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement. This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.

 

14.         Notices. Notices and all other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by registered or certified mail, return receipt requested,
postage prepaid, or upon receipt if overnight delivery service or facsimile is
used, addressed as follows:

 

To You:

 

Jason Brooks

1350 Dannie Dr.

Logan, OH 43138

 

To the Company:

 

Rocky Brands, Inc.

39 East Canal Street

Nelsonville, OH 45764

or

Fax: 740-753-5500

 

Attention: Chief Executive Officer

 

15.         Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.

 

16.         Final Agreement. This Agreement replaces any existing agreement
between you and the Company relating to the same subject matter and may be
modified only by an agreement in writing signed by both you and a duly
authorized representative of the Company.

 

- 10 -

 

 

17.         Further Acknowledgments. YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A
COPY OF THIS AGREEMENT, THAT YOU HAVE READ AND UNDERSTOOD THIS AGREEMENT, THAT
YOU UNDERSTAND THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED
INTO THIS AGREEMENT VOLUNTARILY.

 

  ROCKY BRANDS, INC.         By:  /s/ David Sharp     David Sharp     President
and Chief Executive Officer         EXECUTIVE:           /s/ Jason Brooks    
Jason Brooks

 

- 11 -

 

 

Rocky Brands, Inc.

 

Exhibit A to Employment Agreement with Jason Brooks 

 

Lacrosse

 

Wolverine World Wide

 

Timberland

 

Red Wing

 

Ariat

 

H.H. Brown

 

- 12 -

 